 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1295 
In the House of Representatives, U. S.,

May 6, 2010
 
RESOLUTION 
Celebrating the role of mothers in the United States and supporting the goals and ideals of Mother’s Day. 
 
 
Whereas Mother’s Day is celebrated on the second Sunday of each May; 
Whereas the first official Mother’s Day was observed on May 10, 1908, in Grafton, West Virginia, and Philadelphia, Pennsylvania; 
Whereas 2010 is the 102nd anniversary of the first official Mother’s Day observation; 
Whereas in 1908, Elmer Burkett, a U.S. senator from Nebraska, proposed making Mother's Day a national holiday; 
Whereas in 1914, Congress passed a resolution designating the second Sunday of May as Mother's Day; 
Whereas it is estimated that there are more than 82,000,000 mothers in the United States; 
Whereas mothers have made immeasurable contributions toward building strong families, thriving communities, and ultimately a strong Nation; 
Whereas the services rendered to the children of the United States by their mothers have strengthened and inspired the Nation throughout its history; 
Whereas George Washington said, My mother was the most beautiful woman I ever saw. All I am I owe to my mother. I attribute all my success in life to the moral, intellectual, and physical education I received from her.; 
Whereas Abraham Lincoln said, All that I am or ever hope to be, I owe to my angel mother.; 
Whereas we honor ourselves and mothers in the United States when we revere and emphasize the importance of the role of the home and family as the true foundation of the Nation; 
Whereas mothers continue to rise to the challenge of raising their families with love, understanding, and compassion, while overcoming the challenges of modern society; and 
Whereas May 9, 2010, is recognized as Mother’s Day: Now, therefore, be it  
 
That the House of Representatives celebrates the role of mothers in the United States and supports the goals and ideals of Mother’s Day. 
 
Lorraine C. Miller,Clerk.
